ORDER
On March 30, 2016, this court vacated the August 21, 2014, order of the district court prohibiting public access to defendant’s plea agreement. While retaining jurisdiction, we remanded the case for the limited purpose of placing on the record the district court’s justification for preventing public access. On April 26, 2016, the district court entered, an order making defendant’s plea agreement accessible to the public. The district court’s order moots the remaining issue on appeal.
The judgment of the district court is affirmed.